Citation Nr: 0532215	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for compensation for a bilateral 
foot disability under the provisions of 38 U.S.C.A. § 1151. 

2.  Entitlement to an increased rating for gastritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1952 to August 1955.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which found 
that new and material evidence had not been received 
sufficient to reopen a claim under 38 U.S.C.A. § 1151 for 
compensation for a bilateral foot disability resulting from 
VA treatment.  It is also on appeal from a June 2003 rating 
decision by the Louisville RO, which denied the veteran's 
claim for a rating in excess of 10 percent for service-
connected gastritis.     

In October 2005, the veteran testified from the Louisville RO 
via videoconference hearing before the undersigned Acting 
Veterans Law Judge seated at the Central Office in 
Washington, DC.

During the October 2005 hearing, the veteran and his 
representative appear to raise the issue of entitlement to 
service connection for gastro-esophageal reflux disorder 
(GERD).  This issue has not been raised by the agency of 
original jurisdiction and is referred to the RO for action 
deemed appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA 
applies in the instant case.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA, indicating that VA must adequately identify the 
evidence necessary to substantiate the claim, the evidence 
presently of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  

While the veteran has been sent a number of VCAA notification 
letters, not one of these letters addressed the issue of 
whether new and material evidence was received to reopen the 
claim for benefits under 38 U.S.C.A. § 1151 for a bilateral 
foot disorder.  The veteran was never sent a VCAA/duty to 
assist letter adequately identifying what would constitute 
new and material evidence sufficient to reopen the 
38 U.S.C.A. § 1151 claim, the evidence presently of record, 
and his and VA's respective responsibilities in development 
of evidence.  While a January 2003 statement of the case 
appears to have notified the veteran of the law and 
regulations pertaining to this claim, he was never sent a 
specific letter providing notice of the VCAA, as it applies 
to this claim involving new and material evidence and 
benefits under 38 U.S.C.A. § 1151.  Under Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (DAV), the Board may not provide notice 
on its own.   

The veteran last underwent a VA examination of the stomach in 
April 2003.  He asserts that his gastritis has grown worse 
since that time.  The veteran testified during his October 
2005 hearing that he had seen private physicians for his 
gastric problems since 2003.  No attempt has been made to 
obtain records of this pertinent private treatment.  Prior to 
the VA examination, an attempt should be made to obtain any 
available outstanding records of pertinent medical treatment.  

Consequently, the case is REMANDED for the following:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent.  In particular, the RO 
should send the veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to the issue involving whether 
new and material evidence was received to 
reopen a claim for benefits under 
38 U.S.C.A. § 1151, what he needs to 
establish entitlement to the benefits 
sought, what the evidence shows, and of 
his and VA's respective responsibilities 
in claims development.  The veteran 
should also be advised to submit any 
pertinent evidence in his possession.  
The veteran and his representative should 
be given the opportunity to respond.

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he has received for gastritis 
since 2003, specifically including any 
private treatment or evaluation as 
mentioned in the October 2005 hearing.  
The RO should obtain complete copies of 
all outstanding records from the 
identified treatment/evaluation sources.  
The veteran must cooperate in this matter 
by identifying all sources and providing 
any releases needed to secure records of 
the evaluations and treatment.     

3.  After any additional records are 
added to the claims file, the RO should 
arrange for the veteran to be scheduled 
for a VA gastrointestinal examination to 
ascertain the nature and severity of all 
symptoms related to his service-connected 
gastritis.  The veteran's claims file 
should be provided for the examiner to 
review.  The examiner should indicate 
whether, and if so, to what extent, the 
veteran's gastritis involves nodular 
lesions, eroded or ulcerated areas, and 
should in any event specifically list all 
manifestations of the gastritis (i.e. 
those separate from any other 
gastrointestinal disorder).  

4.  Then, after the appropriate time for 
such a response has passed, the RO should 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


